        Case 1:19-cv-00279-FKB Document 20 Filed 07/28/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

 DORIS JEAN BUTLER                                                               PLAINTIFF

 VS.                                                  CIVIL ACTION NO. 1:19cv279-FKB

 ANDREW M. SAUL,
 Commissioner of Social Security                                               DEFENDANT




                                           ORDER

       Doris Jean Butler protectively filed for a period of disability and disability

insurance benefits on June 10, 2016. After her application was denied initially and upon

reconsideration, she requested and was granted a hearing before an ALJ. On July 24,

2018, the ALJ issued a decision finding that Butler was not disabled. The appeals

council denied review. Plaintiff now brings this appeal pursuant to § 205(g) of the Social

Security Act, 42 U.S.C. § 405(g). Having considered the memoranda of the parties and

the administrative record, the Court concludes that the decision of the Commissioner

should be affirmed.

                         II. Facts and Evidence Before the ALJ

       Butler was born on March 19, 1964, and was 54 years of age at the time of the

decision of the ALJ. She has a high school education and past relevant work

experience as an industrial cleaner. Butler alleges disability beginning January 25,

2014, due to low back pain. She was insured for benefits through June 30, 2017.

       Butler suffered a work injury to her back in 2010. R. 105, [11] at 109. Thereafter

she experienced continuing back pain, and in December of 2012 she underwent a
        Case 1:19-cv-00279-FKB Document 20 Filed 07/28/20 Page 2 of 11




lumbar laminectomy for herniated disc. R. 342-43, [11] at 346-47. At follow-up

appointments in February and March of 2013, her neurosurgeon, Dr. Oliver Kesterson,

noted that her neurological complaints had improved with surgery but that she

continued to experience mechanical lumbar pain and anterior leg pain. R. 342-45, [11]

at 346-49. She was treated with Percocet, Neurontin and a TENS unit. R. 345, [11] at

349. At a May 21, 2013 appointment, the nurse practitioner in Dr. Kesterson’s office

informed Butler that he would no longer refill her pain medication and that he had

nothing else to offer her. R. 346, [11] at 350. Dr. Kesterson released her and referred

her back to Dr. Henderson. R. 395, [11] at 399.

       In August of 2013, Dr. Henderson began treating Butler’s pain with oxycodone

and Flexeril. R. 396, [11] at 400. Thereafter, Dr. Henderson saw her frequently and

regularly up until the time of her ALJ hearing, continuing to prescribe oxycodone and

Flexeril, as well as Meloxicam. Diagnosis was consistently chronic back pain.

Beginning in February of 2014, Dr. Henderson began stating in the impression portion

of his notes for each visit that Butler was totally disabled due to back pain and chronic

use of pain medication. R. 386, [11] at 390. In September of 2017, he stated in a letter

that Butler was unable to perform any work due to chronic back pain and the sedating

effects of chronic pain medication. R. 546, [11] at 550.

       In July of 2015, Dr. Seema Badve performed a consultative medical examination

of Butler. Upon examination, he noted diffuse tenderness in the lumbar spine. R. 426,

[11] at 430. Forward flexion was extremely limited, and extension was ten degrees with

spasm of the paraspinal muscles. Id. Seated straight leg raises were painful. Id. Gait


                                             2
        Case 1:19-cv-00279-FKB Document 20 Filed 07/28/20 Page 3 of 11




was normal. Id. Butler was unable to squat, and she refused to heel-toe walk, saying

she would be unable to do so. Id. Strength was normal in all extremities; reflexes were

one plus in all extremities. Id. There was no sensory loss. Id. Dr. Badve stated that

her low back pain could be the result of degenerative arthritis. R. 427, [11] at 431.

       A consultative examination was performed in August of 2016 by Dr. Robert L.

Cobb. Examination revealed some muscle tenderness across the lower back without

spasm. R. 536, [11] at 540. Range of motion was 80 degrees flexion, 15 degrees

extension, and 20 degrees lateral bending. Id. Butler was able to squat or kneel and

recover. Id. Straight leg raises were negative. Id. Motor, sensory and cerebellar

functions were intact. R. 537, [11] at 541. Dr. Cobb’s opinion was that Plaintiff could

engage in ambulatory activity for 30 to 60 minutes at a time for a total of five to six hours

per day; that she could occasionally bend at the waist, squat, and kneel; and that she

could lift and carry ten pounds frequently and 15 to 20 pounds occasionally. Id.

       In December of 2017, Dr. Henderson prepared a clinical assessment of Butler’s

pain. He opined that pain would distract Plaintiff from work activities for at least two

hours in an eight-hour work day, that physical activity would greatly increase her pain,

causing destraction from or abandonment of tasks for at least two hours a day, and that

her pain would cause her to miss two days of work per month. R. 578-79, [11] at 582-

83.

       The records contain several radiological evaluations of Plaintiff’s spine. X-rays in

February of 2014 showed mild degenerative changes throughout the lumbar spine. R.

388, [11] at 392. In July of 2014, x-rays of the thoracic spine showed minimal


                                             3
        Case 1:19-cv-00279-FKB Document 20 Filed 07/28/20 Page 4 of 11




degenerative changes; x-rays of the lumbar spine showed mild degenerative changes;

and x-rays of the cervical spine revealed multilevel degenerative changes, including

bilateral neural foraminal narrowing, with no acute findings. R. 498-500, [11] at 502-04.

Radiological interpretation of x-rays of the lumbar spine in August of 2016 was

“unremarkable lumbar spine.” R. 534, [11] at 538. One year later, in August of 2017,

lumbar x-rays were again interpreted as normal. R. 550-51, [11] at 554-55.

       In March of 2018, after her last-insured date but before the ALJ’s decision,

Plaintiff underwent MRI’s of the cervical, thoracic, and lumbar spine. Cervical MRI

revealed the following: Multilevel disc bulges and unconvertebral joint hypertrophy with

resulting central canal stenosis at C4/5, C5/6, and C7/T1, and multilevel foraminal

narrowing; and moderate canal stenosis at C4/5 and C5/6, causing mass effect on cord.

R. 595, [11] at 599. Thoracic MRI showed a mild disc bulge at T5/6 with mild bilateral

neural foraminal narrowing. R. 598, [11] at 602. The lumbar MRI revealed broad-based

disc bulges at L3/4 and L4/5 with facet joint hypertrophy resulting in bilateral neural

foraminal narrowing, mild at L3/4 and moderate at L4/5; there was no central canal

stenosis. R. 597, [11] at 601.

       At the hearing, Butler testified as follows: She suffers from severe daily low back

pain. R. 106-07, [11] at 110-11. Standing for too long causes her left side to go numb.

R. 105, [11] at 109. If she bends over, her back will collapse. Id. Bending over also

causes pain down her left side. R. 106, [11] at 110. During the night, she suffers from

muscle spasms. R. 105, [11] at 109. She rated her pain as a ten on a ten-point scale.

R. 106, [11] at 110. She takes oxycodone daily for pain relief. R. 107, [11] at 111. Side


                                             4
        Case 1:19-cv-00279-FKB Document 20 Filed 07/28/20 Page 5 of 11




effects of her medication include stomach problems and mental confusion. R. 107-08,

[11] at 111-112. Although she stated that she drives “pretty often,” she also stated that

she is unable to drive when taking pain medication. R. 104, 108, [11] at 108, 112..

       Butler’s daily activities consist of resting in a recliner and doing light cooking,

such as warming things in the microwave. R. 109, [11] at 113. She performs no

household chores. Id. She estimated that she can lift or carry ten pounds and can

stand for one hour. R. 108, [11] at 112. She would be unable to walk a mile because of

pain. R. 108-09, [11] at 112-13. She uses a cane for ambulation, although she stated

that no one has recommended that she use an assistive device. R. 109-10, [11] at 113-

14.

       Also testifying at the hearing was a vocational expert (VE). The VE classified

Butler’s past relevant work as industrial cleaner. R. 113-14, [11] at 117-18. Both the

ALJ and Plaintiff’s counsel posed hypotheticals to the V.E. The hypothetical relied upon

by the ALJ in his decision was posed by him and described the following person: An

individual of the same age, education, and work experience as Butler, who can lift 20

pounds occasionally and ten pounds frequently, who can stand, walk or sit for six hours

in an eight-hour day but requires a sit/stand option every thirty minutes for up to five

minutes without time off-task, who can occasionally stoop, kneel, and crouch, who can

never climb ladders, ropes, and scaffolds, who requires an assistive device, and who

must avoid hazards such as dangerous moving machinery and unprotected heights. R.

114-15, [11] at 118-19. The VE testified that the individual described could perform the

jobs of bench assembler, garment sorter, and non-postal mail clerk. Id.


                                              5
          Case 1:19-cv-00279-FKB Document 20 Filed 07/28/20 Page 6 of 11




                                          III. The Decision of the ALJ

        In evaluating Plaintiff’s claim, the ALJ worked through the familiar sequential

evaluation process for determining disability.1 He found that Butler met the insured

status requirements for Title II benefits through June 30, 2017. R. 16, 17, [11] at 20, 21.

At step one, the ALJ found that Plaintiff has not been engaged in substantial gainful

employment since her alleged onset date of January 25, 2014. R. 17, [11] at 21. At step

two, the ALJ found that Butler has the severe impairments of degenerative disc disease

of the lumbar spine, status post laminectomy at L4/5, and chronic pain syndrome. R.

18, [11] at 22. The ALJ made a step three finding that Butler has no impairment or

combination of impairments that meets or medically equals an impairment listed in 20

C.F.R. Part 404, Subpart P, Appendix 1. Id. The ALJ determined that Butler has the

residual functional capacity (RFC) to perform light work, including sitting, standing, or



1
  In evaluating a disability claim, the ALJ is to engage in a five-step sequential process, making the
following determinations:

         (1)      whether the claimant is presently engaging in substantial gainful activity (if so, a finding of
“not disabled” is made);

        (2)      whether the claimant has a severe impairment (if not, a finding of “not disabled” is made);

       (3)      whether the impairment is listed, or equivalent to an impairment listed, in 20 C.F.R. Part
404, Subpart P, Appendix 1 (if so, then the claimant is found to be disabled);

        (4)     whether the impairment prevents the claimant from doing past relevant work (if not, the
claimant is found to be not disabled); and

         (5)       whether the impairment prevents the claimant from performing any other substantial
gainful activity (if so, the claimant is found to be disabled).

See 20 C.F.R. § 416.920. The analysis ends at the point at which a finding of disability or non-disability is
required. The burden to prove disability rests upon the claimant throughout the first four steps; if the
claimant is successful in sustaining her burden through step four, the burden then shifts to the
Commissioner at step five. Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995).

                                                       6
        Case 1:19-cv-00279-FKB Document 20 Filed 07/28/20 Page 7 of 11




walking for six hours in an eight-hour day, with the following limitations: She must be

able to alternate between sitting and standing every 30 minutes, up to five minutes

without time off-task; she requires an assistive device to ambulate; she can only

occasionally stoop, kneel, and crouch; she can never climb ladders, ropes, or scaffolds;

and she must avoid exposure to hazards such as dangerous moving machinery and

unprotected heights. R. 19, [11] at 23.

       In determining Plaintiff’s RFC, the ALJ considered her testimony regarding her

pain and limitations but determined that it was not entirely consistent with the other

evidence of record. R. 19-20, [11] at 23-24. He also considered the opinion of Dr.

Henderson but gave it little weight, finding that is was inconsistent with the medical

record. R. 21, [11] at 25.

       At step four, the ALJ found that Butler cannot perform her past relevant work as

an industrial cleaner. R. 22, [11] at 26. Relying on the testimony of the VE, the ALJ

determined that Butler is capable of performing the alternate jobs of bench assembler,

garment sorter, and non-postal mail clerk. R. 23, [11] at 27. He therefore found that

she had not been disabled at any time from January 25, 2014, through June 30, 2017 .

Id.

                                      IV. Analysis

       In reviewing the Commissioner’s decision, this court is limited to an inquiry into

whether there is substantial evidence to support the findings of the Commissioner and




                                             7
          Case 1:19-cv-00279-FKB Document 20 Filed 07/28/20 Page 8 of 11




whether the Commissioner applied the correct legal standards. Muse v. Sullivan, 925

F.2d 785, 789 (5th Cir. 1991); Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990).2

In her memorandum, Plaintiff alleges the following errors on the part of the ALJ:

        The ALJ erred in failing to consider or discuss the results of the MRI’s
        performed in March of 2018.

        The ALJ failed to properly evaluate the opinion of Butler’s treating
        physician, Dr. Henderson.

        Although the ALJ gave significant weight to the opinion of Dr. Cobb, the
        ALJ’s findings as to Plaintiff’s residual functional capacity (RFC) were not
        consistent with that opinion.

        March 2018 MRI’s. Butler contends that the ALJ failed in his duty to consider all

relevant evidence by ignoring the MRI’s performed in March of 2018. In response,

Defendant argues that because the MRI’s were performed after the date on which

Plaintiff was last insured, the ALJ properly disregarded them.

        The expiration date for insured status does not necessarily operate as a cut-off

date for relevant evidence. Medical evidence after the expiration of insured status can

be relevant on the issue of the severity of the claimant’s condition prior to the expiration.

Loza v. Apfel, 219 F.3d 378, 396 (5th Cir. 2000). But in the present case, the evidence

was somewhat remote in time (ten months) from the expiration date, and the lumbar



2
  “To be substantial, evidence must be relevant and sufficient for a reasonable mind to accept it as
adequate to support a conclusion; it must be more than a scintilla but it need not be a preponderance. . .
.” Anderson v. Sullivan, 887 F.2d 630, 633 (5th Cir. 1989) (quoting Fraga v. Bowen, 810 F.2d 1296, 1302
(5th Cir. 1987)). If the Commissioner’s decision is supported by substantial evidence, it is conclusive and
must be affirmed, Paul v. Shalala, 29 F.3d 208, 210 (5th Cir. 1994) (citing Richardson v. Perales, 402
U.S. 389, 390 (1971)), even if the court finds that the preponderance of the evidence is against the
Commissioner’s decision, Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir. 1994).



                                                    8
          Case 1:19-cv-00279-FKB Document 20 Filed 07/28/20 Page 9 of 11




spine results were generally consistent with prior x-rays showing only mild degenerative

changes. The only new information in the MRI concerning Plaintiff’s lumbar spine was a

finding of bilateral neural foraminal narrowing, mild at L3/L4 and moderate at L4/L5. At

best, this evidence was only marginally relevant. And, it is unlikely that the ALJ’s finding

as to disability would have differed even had he considered the MRI’s. For these

reasons, the Court finds that the ALJ did not commit reversible error in his failure to

consider the MRI’s.

        Evaluation of Opinion of Dr. Henderson. Dr. Henderson, Butler’s family

practitioner, opined that Butler was completely disabled due to chronic back pain and

the effects of her pain medication. Plaintiff argues that the ALJ erred in assigning little

weight to this opinion. Fifth Circuit case law provides that a treating physician’s opinion

as to the nature and severity of a claimant’s impairment generally deserves great

weight. Perez v. Barnhart, 415 F.3d 457, 465-66 (5th Cir. 2005).3 However, where good

cause is shown, less weight, or even no weight, may be given to a treating physician’s

opinion. Id. at 466. Good cause may be established where the treating physician’s

opinion is “brief or conclusory, not supported by medically acceptable clinical laboratory

diagnostic techniques, or otherwise unsupported by the evidence.” Id. at 466 (quoting

Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1991)). Butler’s medical record does

not support Dr. Henderson’s opinion. The radiologic record indicates that during her

insured period, she suffered from only mild degenerative changes in the lumbar region.


3
  The basis of the treating physician rule is 20 C.F.R. § 404.1527(c)(2). In January of 2017, the Social
Security Administration repealed the rule effective for claims filed on or after March 27, 2017. See
Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017),
2017 WL 168819.
                                                     9
           Case 1:19-cv-00279-FKB Document 20 Filed 07/28/20 Page 10 of 11




Moreover, Dr. Henderson gave no opinion as to Butler’s specific physical limitations.

Rather, he merely rendered an opinion on this issue of disability, which is a question

reserved exclusively to the ALJ. See Martinez v. Astrue, 252 F. App'x 585, 588 (5th Cir.

2007). The ALJ established good cause for the weight given to Dr. Henderson’s opinion

by pointing out that it was inconsistent with the medical record, including findings of

normal muscle tone, full strength, intact sensation, normal coordination, and normal

gait. For these reasons, the Court concludes that the ALJ did not err in giving little

weight to the opinion of Dr. Henderson.

          RFC Findings. Butler contends that although the ALJ indicated that his RFC

finding was based upon the opinion of Dr. Cobb, his findings were inconsistent with it.

First she claims that Dr. Cobb’s finding that she could lift and carry 15 to 20 pounds

does not support the ALJ’s finding that she could perform light work, which involves

lifting no more than 20 pounds and frequent lifting or carrying of ten pounds. See 20

C.F.R. § 416.967(b). Butler does not explain the alleged inconsistency, and the

undersigned finds none. Next, she argues that the ALJ’s opinion that she could perform

light work, with its requirement of the ability to stand or walk for six hours, was

inconsistent with Dr. Cobb’s opinion that she could engage in ambulatory activity for five

to six hours a day.4 But, as Defendant points out, “ambulatory” generally relates only to

the ability to walk, not to the ability to stand.5 Thus, Dr. Cobb placed no limitations on


4
 Light work requires “standing or walking, off and on, for a total of approximately six hours of an eight-
hour workday.” Social Security Ruling (SSR) 83–10, 1983 WL 31251, at *6. The ALJ found that Butler
could perform light work and did not limit her ability to stand and walk, other than to include the limitations
of a sit/stand option and the use of an assistive device. Thus, he implicitly found that she could stand or
walk for six hours.
5
    See, e.g., https://www.merriam-webster.com/dictionary/ambulatory, accessed June 19, 2020.
                                                      10
        Case 1:19-cv-00279-FKB Document 20 Filed 07/28/20 Page 11 of 11




Butler’s ability to stand, and his opinion is not inconsistent with the ALJ’s implicit finding

that she could walk or stand for six hours a day. Finally, Butler also argues that while

Dr. Cobb stated that Plaintiff could only occasionally bend, the ALJ failed to reference

this opinion in his RFC finding. But while the ALJ did not use the word “bend,” he did

state that she could only occasionally stoop and crouch. Defendant argues that

stooping and crouching are terms that describe the type of bending that is necessary in

work activity. The Court finds Defendant’s argument persuasive. Dr. Cobb’s opinion as

to Plaintiff’s ability to bend supported the ALJ’s finding that she could occasionally stoop

and crouch. In short, the ALJ’s findings were consistent with Dr. Cobb’s opinion, and

the ALJ did not err in his interpretation of and reliance upon it.

                                       V. Conclusion

       In conclusion, the Court finds that the ALJ’s decision was supported by

substantial evidence and that no reversible legal errors were made. Accordingly, the

decision of the Commissioner is affirmed. A separate judgment will be entered.

       So ordered and adjudged, this the 28th day of July, 2020.

                                                   /s/ F. Keith Ball_________________
                                                   United States Magistrate Judge




                                              11
